DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
As per claim 1, Applicant recites “on basis” which is awkwardly recited.
As per claim 1, Applicant recites “a fifth recognition that whether a distance” which is awkwardly phrased with regard to “that whether”.
As per claim 13, Applicant recites “at the same time” which may seem as though it recalls some other “same time” even though the Applicant intends this limitation to mean a simultaneous passage.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 13, Applicant recites:  “acceleration of the subject vehicle at a time when the subject vehicle and the lateral vehicle have respectively passed through gates built on the road, at the same time”.  As recited, it seems as though the Applicant could either be referring to a determination made between two vehicles at a point later than toll gate passage that are somehow united by an earlier simultaneous passage event.  Likewise, the claim could also mean that both vehicles are concurrently passing through the toll gate and the evaluation is being made at that time.  As worded, the scope of the claim is indefinite.  The potential scope of the claim wherein some information about historical toll gate passage is maintained and utilized for the claimed process is not supported by the disclosure as originally filed and accordingly constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 13, Applicant recites “passed through gates built on the road” which is unclear as to whether new gates are being introduced or whether these gates are those of claim 1.
As per claim 13, Applicant recites:  “acceleration of the subject vehicle at a time when the subject vehicle and the lateral vehicle have respectively passed through gates built on the road, at the same time”.  As recited, it seems as though the Applicant could either be referring to a determination made between two vehicles at a point later than toll gate passage that are somehow united by an earlier simultaneous passage event.  Likewise, the claim could also mean that both vehicles are concurrently passing through the toll gate and the evaluation is being made at that time.  As worded, the scope of the claim is indefinite.


Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections supra are subject to the interpretation provided below with respect to the prior art as applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2009/0265061) in view of Saigusa (2017/0369067), Mizutani (US 2020/0001867), and Saigusa (US 2017/0369055) (“Saigusa II”).

As per claim 1, Watanabe teaches a driving assistance device for assisting in driving a saddle-type vehicle, comprising: 

A CPU ([0085], 107, Fig. 1) configured to

perform a first recognition that a subject vehicle which is the saddle-type vehicle equipped with the driving assistance device has passed through a gate built on a road ([0140] “the control unit 107 can determine that the vehicle route has changed when position information from the car navigation system etc. is information to the effect that the vehicle is at a position within a prescribed distance from a prescribed road installation or road point such as an entry or exit point (interchange) of an expressway, a tollgate, a ticket barrier, a merging junction, a branching junction (junction), a resting place (service area or park area), a bus stop, a traffic signal, or an intersection.” See also [0125] “The control unit 107 can then also use information for the vehicle type and body etc. discerned by the image processing unit 103 as one item for the driving assistance data. For example, the image processing unit 103 can classify the other vehicle approaching from the rear into classifications such as a light vehicle such as a motorcycle/a regular vehicle/or a large sized vehicle such as a truck. The control unit 107 can then adopt the results of this classification as one item for the driving assistance data. For example, as shown in FIG. 6D, a vehicle type classification and information 602 notifying the user when this type of the other vehicle 213 is approaching are stored in advance in the storage unit 106. The control unit 107 then creates driving assistance data based on this information.“); 

perform a second recognition that a lateral vehicle traveling side by side with the subject vehicle ([0098] “the measuring unit 102 measures the position of the other vehicle 213 near the vehicle, and measures the relative speed of the other vehicle 213 with respect to the vehicle”)
  and “In this embodiment, the "other vehicle 213" is a vehicle traveling to the rear of the vehicle and can refer to a vehicle traveling in the same lane directly to the rear of the vehicle or to a vehicle traveling in a neighboring lane (passing lane, uphill passing lane etc.).” [0099] “the image processing unit 103 subjects the photographed image data 201 taken by the camera 121 to image analysis to discern the other vehicle 213. For example, it is possible for the image processing unit 103 to discern portions of images corresponding to the other vehicle 213 from within the photographed image data 201 using techniques employing pattern matching and spatial frequency etc. that are in broad use so as to identify the other vehicle 213” and “The measuring unit 102 obtains the distance to the identified other vehicle 213 and the relative speed based on the wavelength of electromagnetic radiation or ultrasonic waves emitted from a radar for distance measuring use the driving assistance device 100 is provided with, the time taken for reflective waves to arrive, and the vehicle speed etc. The measuring unit 102 can then obtain the position and relative speed of the other vehicle 213 traveling to the rear.”).
perform a third recognition whether the lateral vehicle is an automobile having four or more wheels ([0125] “regular vehicle[s]” implicitly have four wheels and “a large sized vehicle such as a truck” implicitly may have more than four wheels

Although Watanabe does not explicitly describe the utilization of the determination of whether a vehicle has passed through a toll gate and the processing of data related to a nearby vehicle.  However,  it would have been obvious to modify Watanabe with the combination of the embodiments as the reference teaches the possibility for each of the configurational elements of the other embodiments to be freely combined ([0145]) constitutes the combination of prior art elements according to known methods to yield predictable results.   
Watanabe does not explicitly disclose perform a fourth recognition that the subject vehicle is in the middle of passing through the gate.  However, Mizutani teaches the recognition that a vehicle is passing through a toll gate during action planning ([0060]).  It would have been obvious to modify Watanabe with the ability to recognize the action of passage through a toll gate in order to appropriately plan a future action for a vehicle with a basis on a real time situation.  
Perform a fifth recognition that whether distance between the subject vehicle and a following vehicle traveling directly behind the subject vehicle is shorter than a predetermined distance ([0094] “The control unit 107 carries out processing (hereinafter referred to as "driving assistance processing") for providing information that provides the driver with driving assistance based on the conditions to the rear of the vehicle”).

Although Watanabe teaches the generation of assistance information for assisting a driver based on the driving information (([0022] “An assistance information generating unit that generates assistance information for assisting a driver based on the driving information acquired by the driving information acquiring unit and the image taken by the photographing unit can be also provided. The display unit can display the image extracted by the extracting unit and the assistance information generated by the assistance information generating unit.”  And [0130] “The control unit 107 performs control so as to determine the level of risk depending on the position and speed (relative speed) of the other vehicle 213 as measured by the measuring unit 102 and displays the risk guidance lines 701 in an emphasized manner depending on the results of the determination. The image processing unit 103 displays the different risk guidance regions 701 using different colors and synthesizes the regions with the cut-out image data 202 so as to generate image data to be projected on the monitor 123.”) it does not explicitly disclose an acceleration assistance unit configured to perform assistance in accelerating the subject vehicle, if the lateral vehicle is recognized at a time when the vehicle has passed through the gate, on the basis of recognition of the first gate passage recognizing unit and recognition of the lateral-vehicle recognizing unit nor does it explicitly disclose that the lateral vehicle is traveling side by side with the subject vehicle.
Further, Watanabe teaches that the control system utilized such data for the purpose of influencing the driving assistance data ([0125] “The control unit 107 can then adopt the results of this classification as one item for the driving assistance data.”).  Watanabe does not explicitly disclose wherein the acceleration assistance unit performs the assistance in accelerating the subject vehicle, based upon the first, second, and third recognitions if the lateral vehicle is recognized and is the automobile having four or more wheels at a timewhen the subject vehicle has passed through the gate.  However, in a related invention Saigusa teaches that information related to the other vehicle ([0092] “V2V remote vehicle data 604 includes remote vehicle dynamics data about one or more of the remote vehicles” and “can also include [] kinematic data”) and that such information can be utilized to impart an effect on the subject vehicle acceleration ([0094]).  It would have been obvious to modify Watanabe with the ability to perform assistance in accelerating the subject vehicle if the recognized lateral vehicle is the automobile having four or more wheels , when the subject vehicle has passed through the gate in order to carry out safe and comfortable merging maneuvers.

However, in a related invention, Saigusa teaches the provision of information or an automatic control of a vehicle so as to modify the acceleration of a vehicle when merging into a lane of travel ([0155]) and wherein such merge may take place when two vehicles are traveling side by side ([0161] Fig. 22B wherein the host vehicle may be a motorcycle [0051]).  It would have been obvious to modify Watanabe with the ability for a motorcycle undergoing a side-by-side vehicle interaction during a merge situation to include an acceleration assistance unit configured to perform assistance in accelerating the subject vehicle, if the lateral vehicle is recognized at a time when the vehicle has passed through the gate, on the basis of recognition of the first gate passage recognizing unit and recognition of the lateral-vehicle recognizing unit so as to enable a safe and comfortable merge among vehicles.  


Watanabe does not explicitly disclose issue a warning to the following vehicle on the basis of the fourth recognition and fifth recognition, if the distance between the subject vehicle and the following vehicle becomes shorter than the predetermined distance at a time when the vehicle is in the middle of passing through the gate.  However, in a related invention Saigusa II teaches the provision of a warning to a following vehicle too close to a subject vehicle ([0009]  “if the following vehicle is too close behind the subject vehicle, then it may be beneficial to provide the following vehicle with a warning to increase the distance separating the vehicles, such as by flashing the subject vehicle’s rear lights.”).  It would have been obvious to modify Watanabe with the ability to provide a warning to following vehicles which pose a threat to the subject vehicle due to overly proximate positioning such that the following vehicle may alter its behavior and provide the subject vehicle ample space for safe operation.  



As per claim 3, Watanabe teaches the driving assistance device according to claim 1.  Watanabe does not explicitly disclose that the CPU is configured to assistance unit perform the modification of the acceleration of the subject vehicle until the subject vehicle arrives at a place where a plurality of lanes corresponding to a plurality of gates built on the road join at a downstream side.  However, it does disclose a termination of driver assistance after the need for such assistance has been eliminated ([0153] “When the distance from the vehicle to the obstacle is not within the prescribed distance (step S309; No), or after step S310, the driving assistance device 100 outputs the driving assistance data and the cut-out image data 202 (step S311). After step S305 or step S311, the driving assistance device 100 ends the driving assistance processing.”)  From the context of the claim, it appears that the Applicant is reciting a discontinuance of assistance when the vehicle has presumptively completed its merge; thus ending merge assistance when the merge operation has been completed.  Accordingly, it would have been obvious to modify Watanabe to discontinue the acceleration assistance at a point when the merging operation has been completed.




Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2009/0265061) in view of Saigusa (2017/0369067), Mizutani (US 2020/0001867), and Saigusa (US 2017/0369055) (“Saigusa II”) as applied to claims 1 and 3 above (“Watanabe”), and further in view of  Yoshida (US 2007/0175720) and Kawashima (US 5,501,292).

As per claim 4, Watanabe teaches the driving assistance device according to claim 1.  Watanabe does not explicitly disclose that the CPU is configured to assistance unit perform the modification of the acceleration of the subject vehicle by controlling a degree of throttle opening, a fuel injection quantity, or a rotation speed of an electric motor used as a power source for traveling, in the subject vehicle.  However, in a related invention, Saigusa teaches that vehicle dynamics may be influenced by a throttle actuator ([0094]).  Watanabe does not explicitly disclose the control of a degree of throttle opening or a fuel injection quantity.  However, Yoshida teaches that acceleration of a vehicle could be effectuated by changes to a throttle opening and/or fuel injection quantity (see [0088]).  It would have been obvious to modify Watanabe with the manipulation of throttle opening or fuel injection quantity in order to effect a change in speed or acceleration of a vehicle.

Watanabe does not explicitly disclose that a rotation speed of an electric motor used as a power source for traveling may be controlled in assistance of the acceleration of the subject vehicle.  However, in a related invention, Kawashima teaches the relationship between the operation of the electric motor and the accelerator control (Col. 15, lines 41-59).  It would have been obvious to modify Watanabe with the inclusion of acceleration modification influenced by the operational control of an electrically driven power motor for the purposes of changing a speed of travel of an electrically motivated vehicle.


As per claim 9, Watanabe teaches the driving assistance device according to claim 3, wherein the CPU is configured to assistance unit perform the modification of the acceleration of the subject vehicle by controlling a degree of throttle opening, a fuel injection quantity, or a rotation speed of an electric motor used as a power source for traveling, in the subject vehicle. 

As per claim 13, Watanabe teaches the driving assistance device according to claim 1.  Watanabe does not explicitly disclose that the CPU is configured to perform the modification of the acceleration of the subject vehicle at a time when the subject vehicle and the lateral vehicle have respectively passed through gates built on the road, at the same time.  However, in a related invention, Watanabe teaches the utilization of the vehicle control method while the vehicle is passing through a toll gate ([0060]) and that a toll gate structure may include a plurality of gates ([0051]). Thus there is an ability for Watanabe, as modified, to function such that an acceleration modification may be carried out when the host and nearby vehicles are passing through toll gates concurrently.  It would have been obvious to modify Watanabe with the ability to recognize the action of passage through a toll gate in order to appropriately plan a future action for a vehicle with a basis on a real time situation. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2009/0265061) in view of Saigusa (2017/0369067), Mizutani (US 2020/0001867), and Saigusa (US 2017/0369055) (“Saigusa II”) as applied to claim 1 and 3 above (“Watanabe”), further in view of Mizutani (US 2020/0001867) Saigusa (US 2017/0369055) (“Saigusa II”).


As per claim 6, Watanabe teaches the driving assistance device according to claim 5.  Watanabe does not explicitly disclose that the CPU is configured to transmit the warning to the following vehicle, using inter-vehicle communication between the subject vehicle and the following vehicle.  However, Saigusa II teaches that the warning output unit transmits the warning to the following vehicle, using inter-vehicle communication between the subject vehicle and the following vehicle (claim 3 and [0041]).  It would have been obvious to modify Watanabe with the utilization of inter-vehicle communication in order to allow for the exchange of messages and information between vehicles.

 
.  
Response to Arguments
Applicant's arguments filed March 11, 2022 (“Remarks”) have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant has resorted to such reference by reference analysis with regard to the entirety of amended claim 1 which is a composite of subject matter found in the previously rejected, and subsequently cancelled, claims.  Applicant’s assertion that features are “not disclosed or suggested in the any of the cited references” neglects to address the obviousness rejection of the subject matter made under 35 U.S.C. § 103.  Remarks 11.  
Applicant alleges that Watanabe “does not get information on whether or not the other vehicle has four or more wheels”.  Id. 12.  However, this statement does not refute the Examiner’s rationale that “’regular vehicle[s]’ implicitly have four wheels and ‘a large sized vehicle such as a truck’ implicitly may have more than four wheels” which has been repeated in the rejection of amended claim 1.  The claim language merely states that there is a recognition that lateral vehicle “is an automobile having four or more wheels” which merely describes the character of a vehicle.  Without a reasoned argument, it is unclear why the Applicant believes that this claim limitation has been not been rejected as described supra.
Applicant’s allegation that the claim “takes into account the fact that saddle-type vehicles have higher acceleration performance than four-wheeled vehicles and are more maneuverable” (Remarks 12) raises a point that is not claimed.  The unclaimed characteristics of saddle-type vehicles are irrelevant in view of the claim language and rejection thereto.  The presented line of reasoning also discounts Saigusa’s explicit application to motorcycles as included in the rejection supra.  Accordingly, it isn’t clear why “it is not conceivable to combine the references to satisfy each of the features of amended Claim 1.  Id. 
Furthermore, the Applicant describes various reasons why each particular reference does not teach “issue a warning to the following vehicle on basis of the fourth recognition, if the distance between the subject vehicle and the following vehicle becomes shorter than the predetermined distance at a time when the subject vehicle is in the middle of passing through the gate”.  Remarks 12.  Mizutani was previously introduced as a reference teaching an explicit vehicle control protocol which is carried out while passing through a toll gate.  Mitzutani ¶ 60.  The Applicant fails to assert why Mitzutani, as combined supra with the other references, would not obviate the claimed limitation.  As presented, the applicant has provided a piecemeal analysis of the references with conclusory statements.  From the two, persuasive arguments cannot be made.  Accordingly, the rejection of claim 1 has been rendered final.
As the Applicant has not presented any arguments in favor of independent patentability of any dependent limitations, claims 3-4, 6, 9, and 13 are likewise finally rejected.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663